DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 
Status of Claims
The following is Office Action on the merits in response to the communication
received on 8/15/22.

Claim status:
Amended claims: 12
Canceled claims: 1-11 and 13
Added New claims: 14-32
Pending claims: 12, 14-32

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 14-32 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 12 and 14-32 is directed to an abstract idea without significantly more.
Independent claims 12 and 23 is directed to a method (claim 12), and an apparatus (claim 23).  Therefore on its face, claims 12 and 23 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claims 12 and 23 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 12 to illustrate the claim recites the limitations of, (i) installing; (ii) providing the investment fund manager with a method of access;(iii) providing at least one of the investors with a method of access;(iv) receiving, at least one nomination from at least one of the investors for an investment to be voted on by the plurality of investors in a financial investment fund wherein each nomination is designated for avoidance or purchase by the financial investment fund; (v) beginning a voting period; (vi) receiving, votes from the investors for each nomination; (vii) for each nomination counting how many votes follow the designation and how many votes oppose the designation; (viii) for each nomination determining if the total vote count to follow the designation is above a threshold set by the investment fund manager; (ix) ending the voting period; (x) generating a first notification for each nomination surpassing the threshold, the notification comprising the investment nominated, the designation, the number of votes following the designation, the number of votes opposing the designation, and the threshold; (xi) prompting the investment fund manager to approve or deny the nomination by sending the first notification used by the investment fund manager; (xii) generating a second notification containing the investment fund manager's decision; and (xiii) transmitting the second notification to the plurality of investors under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computers and generic computer components.
That is, other than reciting an investment portal application, a server, a first interface, a second interface, a wireless communication channel, (claims 12 and 23), nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices (including mitigating risk).  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular the claim recites the following additional elements of, an investment portal application, a server, a first interface, a second interface, a wireless communication channel, (claims 12 and 23).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – an investment portal application, a server, a first interface, a second interface, a wireless communication channel, (claims 12 and 23).
The investment portal application, server, first interface, second interface, wireless communication channel, (claims 12 and 23) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using, an investment portal application, a server, a first interface, a second interface, a wireless communication channel, (claims 12 and 23), installing; providing the investment fund manager with a method of access; providing at least one of the investors with a method of access; receiving, at least one nomination from at least one of the investors for an investment to be voted on by the plurality of investors in a financial investment fund wherein each nomination is designated for avoidance or purchase by the financial investment fund; beginning a voting period; receiving, votes from the investors for each nomination; for each nomination counting how many votes follow the designation and how many votes oppose the designation; for each nomination determining if the total vote count to follow the designation is above a threshold set by the investment fund manager; ending the voting period; generating a first notification for each nomination surpassing the threshold, the notification comprising the investment nominated, the designation, the number of votes following the designation, the number of votes opposing the designation, and the threshold; prompting the investment fund manager to approve or deny the nomination by sending the first notification used by the investment fund manager; generating a second notification containing the investment fund manager's decision; and transmitting the second notification to the plurality of investors, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 14-22, and 24-32 merely further explains the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 12 and 14-32 are ineligible.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to methods of organizing human activity -- fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694